                        IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF MISSISSIPPI
                                 JACKSON DIVISION

THE STATE OF MISSISSIPPI, EX REL.                     |
JIM HOOD, ATTORNEY GENERAL                            |
FOR THE STATE OF MISSISSIPPI,                         |
                                                      |
Plaintiff                                             |
                                                      |
v.                                                    |        No. 3:08-CV-780-CWR-LRA
                                                      |
ENTERGY MISSISSIPPI, INC., ENTERGY                    |
CORPORATION, ENTERGY SERVICES,                        |
INC., AND ENTERGY POWER, INC.,                        |
                                                      |
Defendants


                  PLAINTIFF'S MEMORANDUM BRIEF IN SUPPORT OF MOTION
             TO STRIKE SUPPLEMENTAL EXPERT REPORTS AND RELATED EXHIBITS



        NOW INTO COURT, through undersigned counsel, comes Jim Hood, the Attorney

General for the State of Mississippi (the “State” or “Plaintiff”), to submit this Memorandum Brief

in support of his Motion to Strike Supplemental Expert Reports. This motion comes in addition to

Plaintiff’s currently pending Motion to Strike Supplemental Reports, filed on June 20, 2018. (Doc.

278).

     As set forth in further detail below, on March 15, 2019, one year after the Defendants’

deadline for expert disclosures, Plaintiff was presented with five new expert reports, each styled

as a “supplement” to previously filed direct reports. Plaintiff objects to the admission of these five

last-minute “supplements” as untimely, prejudicial in substance, and otherwise inadmissible, and

respectfully requests that this Court strike all five of Defendants’ expert reports dated March 15,

2019.




                                                  1
                          I.   REVIEW OF EXPERT DISCOVERY TIMELINE

A.    Disclosure of Expert Reports in Accordance with the Case Management Order

        An agreed-upon Case Management Order was entered on June 5, 2017. (Doc. 130). That

order reflects the parties’ agreement on scheduling deadlines, including deadlines for expert

disclosures. Plaintiff was required to designate its experts, and provide written expert reports, by

November 3, 2017, which it did. Defendants were required to designate their experts, and provide

written expert reports, by March 5, 2018. Defendants filed numerous expert reports. Plaintiff was

given until April 2, 2018 to file his rebuttal reports. On March 5, 2018, this Court granted the

Unopposed Motion of Defendants for Additional Time to Serve Three Experts’ Reports (Doc. 206)

filed by Defendants and extended the deadline for Defendants to file the expert reports of John P.

Hurstell (“Hurstell), Don Morrow (“Morrow”), and Joe Pace (“Pace”) by 14 days to March 19,

2018. Plaintiff was likewise granted an additional 14-day extension to file its rebuttal expert reports

to April 16, 2018. Defendants provided the expert reports prepared by Hurstell, Morrow and Pace

on March 19, 2018, and Plaintiff provided its rebuttal expert reports on April 16, 2018.

B.    Defendants Serve Two Untimely and Unsanctioned Expert Rebuttal Reports

        On May 14, 2018, Defendants submitted the First Supplemental Expert Report of Frank

Gallaher and the First Supplemental Expert Report of John P. Hurstell. Although these reports

were produced nearly two months after the March 19, 2018 deadline, Defendants never requested

a modification of the Case Management Order or motion for leave of court. In response, Plaintiff

filed a Motion to Strike Supplemental Expert Reports on June 20, 2018. (Doc. 278).

C.    Defendants Serve Five Unsanctioned Expert Rebuttal Reports on the Eve of Trial

      On the evening of March 15, two weeks after the final pretrial conference, ten months after the

general discovery deadline, and one year after Defendants were bound to disclose the opinions of their


                                                    2
experts in full, Entergy presented Plaintiff with five additional ‘supplemental’ expert reports. All were

submitted simultaneously after the close of business on a Friday two weeks before trial.

                                        II. LAW & ARGUMENT


        FRCP Rule 26(a)(2)(D) mandates that expert disclosures be made “at the times and in the

sequence that the court orders.” Rule 26(a)(2)(E) requires a party to supplement its expert

disclosures either when ordered by the court1 or “in a timely manner if the party learns that in some

material respect the disclosure or response is incomplete or incorrect, and if the additional or

corrective information has not otherwise been made known to the other parties during the

discovery process or in writing.”2 This duty to supplement extends to information included in the

expert report.3

A.      The Supplements Are Untimely

        The rule here is clear: matters of timing and sequence regarding expert disclosures are

neither arbitrary nor meaningless. There is a logic to the order of the discovery schedule, and

violation of that logic creates an imbalance. Such logic is evident in the three-step sequence

outlined in the Case Management Order of June 5, 2017 : (1) Plaintiff designates experts and

presents their findings in support of the allegations, (2) Defendants, now having knowledge of

their opponent’s specific claims and methodologies, are given ample time to consider Plaintiff’s

reports, conduct any necessary discovery, and provide a refutation and/or rebuttal. (3) Plaintiff is

given the same opportunity to respond, with specific knowledge of his opponent’s position, to the

particulars of Defendants’ counterargument. Being that the Plaintiff bears the burden of proof; he



1
  See FRCP Rule 26(e)(1)(B).
2
  See FRCP Rule 26(e)(1)(A).
3
  See FRCP Rule 26(e)(2).


                                                     3
is afforded the “last bite at the apple.” This three-part procession of ordered argument —

proposition, counter-proposition, rebuttal — is itself older than water. Nevertheless, Entergy

persists in their claim that such an order is patently unjust, and that justice may only be served

when they have had the last word.

       Not only are these reports out of order, but they have been produced nearly a year from

their original deadline, and only two weeks before trial. Even if Defendant’s supplements were

subject to some exception owing to the nature of their content, they would still be objectionable

by virtue of their timing. Plaintiff’s rebuttal reports, at which these supplemental reports

purportedly are aimed, were submitted April 16, 2018 – 11 months before the surprise submission

of these supplemental reports. By the same token, any attempt to justify the timing or content of

these new reports as being responsive to ‘new’ or ‘recently disclosed’ information is entirely

disingenuous. Plaintiff has literally no time to conduct discovery regarding these five brand-new

expert reports. Waiting nearly a year, and up until Plaintiff was in the final throes of trial

preparation in this matter, to drop these new reports can be regarded as nothing other than

sandbagging.

       Even the authors themselves seem to be aware that their “supplements” are unsanctioned

and presumptively inadmissible. Each begins by attempting to justify the report, and then reiterates

that justification throughout. Hurstell, Meehan, and Morrow all begin their reports by making the

same declaration of purpose: “to clarify and expound upon my initial report as it relates to the new

opinions, calculations, and analyses offered by Plaintiff’s expert(s) [Name] in their rebuttal

report(s).” The duty to supplement an expert report, as set forth in FRCP Rule 26(a)(2)(E), neither

requires nor permits an expert to voluntarily “expound upon” or “clarify” their initial report;




                                                 4
certainly not when that “clarification” is nothing less than an unscheduled surrebuttal offered two

weeks before trial.

          All five authors (or the same attorney) also saw fit to include the following caveat in their

introduction:

          While a supplemental report may not be necessary or required, in an abundance of
          caution, and given that the rebuttal report of Plaintiff’s expert [Name] clearly
          contains new opinions as identified below and Defendants motion to strike portions
          of [expert’s] report remains pending…

(Hurstell at p.1; Louiselle at p.1; Morrow at p.4; Meehan at p.3; Pace at p.2). The authors

themselves admit that these reports are being filed as a contingency, with their admission hinging

upon the success or failure of Defendants’ Motion to Strike. Their declared intent is to provide a

response to Plaintiff’s rebuttals only to the extent that those rebuttals exceeded their proper scope.

The Court has found that Plaintiff’s rebuttals “were filed in accordance with the Case Management

Order, which explicitly provided for rebuttal expert reports, and are within the scope of a proper

rebuttal.” (Doc. 361). Considering their stated purpose withers in light of the Court’s ruling,

Defendants’ new “supplemental” reports should be stricken in their entirety.

B.        Defendant’s New Expert Reports are Not Supplemental in Nature

          Defendants seem bound and determined to drag these proceedings into a quagmire over the

definition of the word “rebuttal.” They have previously – and unsuccessfully – argued that

Plaintiffs’ experts introduced “new information” or “new theories” in their rebuttal reports.

Entergy filed a motion based on this claim, which the court has now denied.4 Plaintiff’s rebuttal

reports are just that, rebuttals. They take the opposing experts’ claims into account to determine




4
    Doc. 361


                                                   5
whether they do, in fact, mitigate or eliminate their own damages estimate. In this case, Plaintiff’s

experts accounted for the variety of excuses offered by Defendants’ experts, plugged them into

their working model, and reported that those excuses don’t hold water. Understandably, Entergy

now wants to “clarify” and “expound upon” their experts’ opinions.

           As with the first two “supplemental” reports issued by Defendants’ experts, these five new

reports are neither supplemental nor corrective. They are unsanctioned, lengthy, point-by-point

counterarguments aimed directly at Plaintiff’s expert rebuttal reports. In other words, they are

surrebuttals. They are based upon new opinions, introduce new data, forward new arguments and

analysis illustrated by new exhibits, and are offered without any pretense or apology for their open

disregard of both the Case Management Order and the Federal Rules of Civil Procedure.

C.         New and “Revised” Exhibits Should be Excluded

           Instead of appending exhibits to their reports so that such newly-developed and improper

illustrations of the untimely opinions contained in the supplemental reports would be readily

identified, Mr. Hurstell, Mr. Meehan, Mr. Morrow, and Mr. Pace all cite directly to Defendants’

list of trial exhibits.5 Plaintiff concedes that not all of the exhibits are entirely new, and that some

revisions have been made solely for purposes of legibility. However, many of the exhibits include

new information, illustrate new analyses, and/or represent positions heretofore left unaddressed by

Defendants’ experts. To the extent that these new and revised exhibits have been altered for any

reason other than legibility, they, too, should be stricken along with the corresponding report. They

are purposeful manipulations of prior documents and visualizations of data and analyses provided

for the first time in this case in support of Defendants’ unscheduled surrebuttals. Whether as a




5
    Mr. Hurstell goes so far to cite a demonstrative exhibit that has yet to be produced.


                                                             6
sanction for violation of the Case Management Order, or as insurance against any prejudicial

effect, the provided list of exhibits (see Ex. A), must be stricken from the record.

       Entergy has filed these reports at the last minute with the expectation that, since this is a

bench trial, this court will simply allow them into the record, with the promise that these

“supplements” will be accorded lesser weight. To do so would give them an undue advantage, if

not now, then during the inevitable chain of appeals that will follow.

                                         CONCLUSION

       For the reasons set forth above, Plaintiff Jim Hood, the Attorney General for the State of

Mississippi, respectfully requests this Court grant its Motion to Strike Supplemental Expert

Reports and strike the March 15, 2019 Supplemental Expert Reports prepared by Defendants’

witnesses Joe D. Pace, Donald J. Morrow, Bruce M. Louiselle, Eugene T. Meehan, Frank Gallaher

and John P. Hurstell, as blatantly untimely and in stark violation of this Court’s Case Management

Order, and due to the unmitigated prejudice they will cause Plaintiff.

                                              By: JIM HOOD, ATTORNEY GENERAL
                                                  STATE OF MISSISSIPPI

                                              /s/ LUKE F. PIONTEK
                                              J. Kenton Parsons (La. Bar No. 10377)
                                              Luke F. Piontek (La. Bar No. 19979)
                                              Andre G. Bourgeois (La. Bar No. 19298)
                                              Shelley Ann McGlathery (La. Bar No. 32585)
                                              Pro Hac Vice
                                              ROEDEL PARSONS KOCH BLACHE
                                              BALHOFF & McCOLLISTER
                                              A Law Corporation
                                              8440 Jefferson Highway, Suite 301
                                              Baton Rouge, Louisiana 70809
                                              Telephone: (225) 929-7033
                                              Facsimile: (225) 928-4925
                                              Counsel for Plaintiff




                                                  7
Vincent F. Kilborn, III, Esq. (MSB #103028)
Special Assistant Attorney General
Post Office Box 66710
Mobile, Alabama 36660
Telephone: (251) 479-9010
Fax: (251) 479-6747

Harold E. Pizzetta, III, MSB No. 99867
Bridgette W. Wiggins, MSB No. 9676
Office of the Attorney General
P. O. Box 220
Jackson, Mississippi 39225-2947
Telephone: (601) 359-4230
Facsimile: (601) 359-4231

Counsel for Plaintiff




   8
                               CERTIFICATE OF SERVICE

       I, Luke F. Piontek, Attorney for the State of Mississippi, do hereby certify that on March
28, 2019, I caused to be electronically filed the foregoing with the Clerk of the Court using the
ECF system which sent notification of such filing to the following:

       James L. Robertson, Esq.                     Jay Breedveld, Esq.
       Michael B. Wallace, Esq.                     Mark Strain, Esq.
       Charles E. Ross, Esq.                        Duggins Wren Mann & Romero
       Rebecca W. Hawkins, Esq.                     600 Congress Avenue, Suite 1900
       Wise, Carter, Child & Caraway, PA            Austin, TX 78701
       Post Office Box 651
       Jackson, Mississippi 39205

       John A. Braymer, Esq.                        John D. Martin, Esq.
       Associate General Counsel                    Nelson Mullins Riley & Scarborough, LLP
       Entergy Services, Inc.                       1320 Main Street, 17th Floor
       639 Loyola Avenue, #2600                     Columbia, SC 29201
       New Orleans, LA 70113

       Roy D. Campbell, III                         Sanford I. Weisburst, Pro Hac Vice
       J. William Manuel                            Quinn Emanuel Urquhart & Sullivan, LLP
       Alicia N. Netterville                        51 Madison Avenue, 22nd Floor
       Bradley Arant Boult Cummings, LLP            New York, NY 10010
       One Jackson Place, Suite 400                 Telephone: (212) 849-7000
       188 East Capitol Street                      Facsimile: (212) 849-7100
       Post Office Box 1789                         sandyweisburst@quinnemanuel.com
       Jackson, MS 39215-1789

       Tianna H. Raby, Esq.
       Christopher R. Shaw, Esq.
       Entergy Mississippi, Inc.
       308 E. Pearl Street, Suite 700 (39201)
       Mail Unit M-ELEC-4A
       P.O. Box 1640
       Jackson, Mississippi 39215-1640

       This the 28th day of March, 2019.


                                            /s/ LUKE F. PIONTEK
                                            Luke F. Piontek (La. Bar No. 19979)




                                                9
